Citation Nr: 1447150	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-20 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a dental disability for VA compensation purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 through November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran has perfected a timely appeal of that decision.
 
Testimony was received from the Veteran during a March 2012 Travel Board hearing.  A transcript of this testimony is associated with the claims file.

In May 2012, the Board issued a decision denying the Veteran's appeal.  In a September 2013 letter, the Veteran was notified that, due to certain due process concerns, he had the option of asking the Board to vacate its earlier decision and to request a new hearing prior to the issuance of a new de novo decision.  In a response received by the Board later that month, the Veteran asked the Board to vacate the prior May 2012 decision and elected to schedule a new video conference hearing.

On its own motion, the Board vacated the prior decision in June 2014.  Although a video conference hearing was scheduled to take place in September 2014, the Veteran did not appear at the scheduled hearing.  This matter now returns to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As alluded to briefly above, the Board's prior May 2012 decision was vacated to correct potential due process errors in the conduct of the Veteran's March 2012 Travel Board hearing.  38 C.F.R. § 3.103(c)(2) (stating that VA employees conducting hearings must "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the provisions under 38 C.F.R. § 3.103(c)(2) are also applicable to employees conducting Board hearings).

Pursuant to the Veteran's request for a new video conference hearing, such a hearing was scheduled to take place in September 2014, with the Veteran participating in the hearing from the Houston RO.  Notice to that effect was mailed to the Veteran 12 days before the scheduled hearing.

The Veteran did not appear at the scheduled hearing and the matter was subsequently returned to the Board for appellate consideration.  In a letter received by the Board in October 2014, however, the Veteran explains that he was temporarily homeless at the time that the September 2014 hearing notice letter was mailed.  He states further that, because of his circumstances at the time, he was unable to check his mail until after the date of the hearing had passed and he was thus unaware of the scheduled hearing.  He asks the Board to reschedule his hearing.

The Board finds that the Veteran has stated good cause for his failure to appear at the September 2014 video conference hearing.  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  Accordingly, and because the RO schedules video conference hearings, a remand of this matter to the RO for the requested Board hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The originating agency should schedule the Veteran for a video conference hearing, to be held at the RO.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



